               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


GLEN JOSEPH DAVIS                        §                         PETITIONER
                                         §
                                         §
                                         §
v.                                       §       Civil No. 1:20-cv-158-HSO-MTP
                                         §
                                         §
                                         §
JOE ERRINGTON                            §                       RESPONDENT
Superintendent                           §


    ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
 RECOMMENDATION [26] AND DENYING PETITIONER’S PETITION [1]
               FOR HABEAS CORPUS RELIEF

      BEFORE THE COURT is the Report and Recommendation [26] of United

States Magistrate Judge Michael T. Parker, which recommends denying Petitioner

Glen Joseph Davis’s Petition [1] under 28 U.S.C. § 2254 for Writ of Habeas Corpus

with prejudice. Petitioner has not objected to the Report and Recommendation

[26], and the time for doing so has passed.

      Having considered the Report and Recommendation [26], the record as a

whole, and relevant legal authority, the Court finds that the Report and

Recommendation [26] should be adopted as the finding of the Court, and Petitioner

Glen Joseph Davis’s Petition [1] under 28 U.S.C. § 2254 for Writ of Habeas Corpus

should be denied.
                                   I. BACKGROUND

A.       Factual background

         On August 18, 2015, a jury convicted Petitioner Glen Joseph Davis

(“Petitioner” or “Davis”) of deliberate design murder in the Circuit Court of Hancock

County, Mississippi (the “Circuit Court”). Ex. [16-9] at 19-20; see Davis v. State,

243 So. 3d 222, 224 (Miss. Ct. App. 2017). Petitioner was sentenced as a habitual

offender to life imprisonment in the custody of the Mississippi Department of

Corrections (“MDOC”), without the possibility of parole or early release. Ex. [16-9]

at 19.

         Petitioner appealed his conviction, and the Mississippi Court of Appeals

affirmed his conviction on October 3, 2017. See Davis, 243 So. 3d at 222. The

Mississippi Supreme Court denied Petitioner’s Petition for Writ of Certiorari on

May 10, 2018, and issued its Mandate on June 12, 2018. See Ex. [15-2]; Ex. [15-3].

Thereafter, Petitioner filed a motion for post-conviction collateral relief in the

Mississippi Supreme Court, raising as grounds for relief: (1) denial of due process on

grounds that the District Attorney and police department deliberately withheld

material information and evidence; (2) denial of due process on grounds that the

District Attorney and police department deliberately presented false evidence and

committed acts of perjury; (3) ineffective assistance of counsel; and (4) actual

innocence. Ex. [16-26] at 246-98. The Mississippi Supreme Court denied

Petitioner’s motion. Id. at 2.


                                            2
B.     Procedural history

       On May 1, 2020, Petitioner filed in this Court a Petition [1] under 28 U.S.C.

§ 2254 for Writ of Habeas raising the same four grounds for relief that he asserted

in his state motion for post-conviction relief. Pet. [1]. Respondent Superintendent

Joe Errington (“Respondent”) filed an Answer [15] contending that Petitioner’s

grounds one, two, and three are procedurally barred from federal habeas review,

and that ground four fails to state a claim as Petitioner does not allege deprivation

of a constitutionally protected right. Ans. [15] at 1-43.

       On June 16, 2021, the Magistrate Judge entered a Report and

Recommendation [26] recommending that the Petition for Writ of Habeas Corpus

[1] be denied. R. & R. [26] at 34. Petitioner has not filed any objections to the

Report and Recommendation [26], and the time for doing so has passed. See L.U.

Civ. R. 7(b)(4).

                                   II. DISCUSSION

       Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it. 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.”). In such cases, the Court applies the “clearly erroneous, abuse

of discretion and contrary to law” standard of review.      United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).


                                          3
         Having conducted the required review of the record, the Court concludes that

the Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. See id. The Court will adopt the Magistrate Judge’s

Report and Recommendation [26] as the opinion of this Court and the Petition [1]

will be denied.

                                  III. CONCLUSION

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [26] of United States Magistrate Judge Michael T. Parker entered

in this case on June 16, 2021, is ADOPTED in its entirety as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, Petitioner Glen

Joseph Davis’s Petition [1] under 28 U.S.C. § 2254 for Writ of Habeas Corpus is

DENIED, and this civil action is DISMISSED WITH PREJUDICE. A separate

judgment will be entered in accordance with this Order as required by Federal Rule

of Civil Procedure 58.

         SO ORDERED AND ADJUDGED, this the 12th day of July, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           4
